ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_04_FR.txt. 279

DÉCLARATION DE M. VERESHCHETIN
[Traduction]

La réponse de la Cour traduit bien, 4 mon sens, la situation juridique
actuelle et donne une indication sur l’évolution du droit international
applicable dans les conflits armés.

Je me vois cependant dans l’obligation d’exposer les raisons qui m’ont
amené à voter en faveur du paragraphe 2 E du dispositif, qui laisse sup-
poser l’indécision de ila Cour et reconnaît indirectement qu’il existe une
«zone grise» dans la manière dont elle s’est prononcée sur la question.

Ceux qui considèrent qu’il devrait être interdit à un tribunal de décla-
rer un non liquet tiennent cette interdiction pour un corollaire du concept
de «complétude» de l’ordre juridique. Ceux qui, parmi eux, ne nient pas
existence de lacunes dans le droit international positif considèrent que la
Cour doit, dans une affaire déterminée, combler les lacunes et assurer
ainsi la «complétude» de l’ordre juridique, soit en se référant à un prin-
cipe général de droit soit en procédant à une création judiciaire du
droit.

En revanche, une grande partie de la doctrine soutient que la préten-
due «interdiction» de prononcer un non liquet «n’est peut-être pas plei-
nement étayée par les éléments de preuve apportés jusqu'ici» (J. Stone,
«Non liquet and the Function of Law in the International Community»,
The British Year Book of International Law, 1959, p. 145). Dans l’ouvrage
qu'il a spécialement consacré aux problèmes que posent les lacunes en
droit international, L. Siorat parvient à la conclusion que, dans certains
cas, le juge est obligé de prononcer un non liquet (Le problème des lacu-
nes en droit international, 1958, p. 189).

Pour évaluer de façon critique l’importance que présente en l’espèce le
débat doctrinal sur la question du non liquet il ne faut pas perdre de vue
que ce débat a porté avant tout, mais pas exclusivement d’ailleurs, sur le
point de savoir si un non liquet est admissible dans une procédure conten-
tieuse où la Cour est invitée à prendre une décision obligatoire et défini-
tive pour régler un différend entre les parties. Même dans ces cas-là, la
possibilité de déclarer un non liquet n’est pas exclue par certains auteurs
faisant autorité, bien que l’on n’ait pu invoquer de façon convaincante la
pratique arbitrale et judiciaire à l’appui de cette opinion.

En Pespèce, cependant, la Cour est engagée dans une procédure consul-
tative. On ne lui demande pas de résoudre un véritable différend entre de
véritables parties mais de dire le droit tel qu’elle le perçoit au stade actuel
de son développement. Rien dans la question posée à la Cour ni dans les
exposés écrits et oraux que les Etats ont présentés devant elle ne saurait
être interprété comme une demande tendant à ce qu’elle comble les la-
cunes éventuelles qu’il pourrait y avoir dans le droit actuel régissant la

57
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (DÉCL. VERESHCHETIN) 280

matière. Au contraire, plusieurs Etats ont spécifiquement dit que la Cour
«n’est pas priée de faire œuvre de législateur ni d’élaborer un régime
applicable au désarmement nucléaire» (Samoa, CR95/31, p. 34) et que
«la Cour devait non pas théoriser ou légiférer mais dégager le droit tel
qu'il existe et tel qu’elle le comprend...» (Egypte, CR 95/23, p. 32; voir
également l’exposé oral de la Malaisie, CR 95/27, p. 52).

Même si la Cour avait été priée de combler les lacunes, elle aurait dû
refuser d'assumer cette tâche de création du droit qui d’une manière
générale ne devrait pas faire partie de ses fonctions. En matière consul-
tative, si la Cour constate que le droit présente une lacune ou qu’il est
imparfait, elle doit se borner à le dire sans essayer de remédier à la lacune
ou d’améliorer le droit en exerçant par la voie judiciaire une fonction
législative. On ne saurait reprocher à la Cour de faire preuve d’indécision
ou d’imprécision lorsque le droit sur lequel il lui est demandé de se pro-
noncer est lui-même incertain. I] serait encore moins justifié d’alléguer
que la Cour s’est montrée indécise ou imprécise dans le présent avis
consultatif car celui-ci donne une réponse sans équivoque, bien qu’incom-
plète, à la question posée à la Cour.

La Cour dit clairement dans sa réponse que la menace ou l’emploi
d’armes nucléaires entre dans le cadre des interdictions et des graves res-
trictions qu’imposent aussi bien la Charte des Nations Unies, un certain
nombre de traités multilatéraux et des engagements spécifiques que les
règles et principes coutumiers du droit des conflits armés. En outre la
Cour dit que la menace ou l’emploi d’armes nucléaires «serait générale-
ment contraire aux règles du droit international applicable dans les
conflits armés, et spécialement aux principes et règles du droit humani-
taire» (avis consultatif, par. 105, al. 2 E). Il est vraisemblable que, par
inférence, déduction ou analogie, la Cour aurait pu tirer de ce qui pré-
cède (comme certains Etats l’ont exhortée à le faire dans leurs exposés
écrits et oraux) une règle générale prohibant complètement la menace
d’armes nucléaires, sans laisser place à une «zone grise», même à titre
exceptionnel.

La Cour n’a pu cependant négliger plusieurs considérations impor-
tantes qui l’ont empêchée de s’orienter dans cette voie. A celles qui sont
déjà exposées dans les motifs de l’avis, je voudrais ajouter les suivantes.
Même les Etats qui ont invité la Cour à faire preuve de courage et à assu-
mer sa «mission historique» ont insisté pour qu’elle reste dans le cadre
de sa fonction judiciaire et ne fasse pas œuvre de législateur et ils l’ont priée
de dire le droit tel qu’il est et non tel qu’il devrait être. En second lieu, la
Cour ne pouvait pas ne pas constater que, dans le passé, toutes les inter-
dictions visant l'emploi d’autres armes de destruction massive (biolo-
giques, chimiques) de même que les restrictions spéciales applicables aux
armes nucléaires ont été consacrées dans des traités internationaux spé-
cifiques ou des dispositions conventionnelles distinctes, ce qui montre
sans aucun doute que la communauté internationale a jugé cette manière
de procéder comme la plus appropriée s’agissant de la prohibition totale
de l'emploi d’armes de destruction massive et de leur élimination défini-

58
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (DÉCL. VERESHCHETIN) 281

tive. En troisième lieu, la Cour doit se préoccuper de la valeur et de l’effi-
cacité d’une règle générale résultant d’une «déduction» dans un domaine
où les Etats sont si fondamentalement divisés.

Il est significatif que même un ferme partisan de la «complétude» du
droit international et du rejet du non liquet comme H. Lauterpacht fasse
observer que, dans certaines conditions:

«l’indécision apparente [de la Cour internationale de Justice] qui
laisse une marge d'appréciation à l’organe ayant demandé l'avis —
tant du point de vue du développement du droit que comme ligne de
conduite — peut être préférable à une clarté trompeuse qui ne donne
pas d’indication sur les complexités inhérentes de la question. Dans
la mesure où les décisions de la Cour expriment le droit international
existant — qu'il soit coutumier ou conventionnel — elles ne peuvent
que refléter l'obscurité ou l’incertitude occasionnelle d’un ordre juri-
dique déficient.» (The Development of International Law by the
International Court, réimpression, 1982, p. 152; les italiques sont de
moi.)

Selon moi, Vaffaire en cause est un bon exemple d’un cas où, d’une
part, la clarté absolue de lavis serait «trompeuse» et où, d’autre part,
«lindécision apparente» partielle de la Cour pourrait se révéler utile
comme «ligne de conduite».

S'il m'est permis de faire une comparaison, je dirais que la construction
d’un édifice solide voué à l’interdiction totale de ’emploi d’armes nu-
cléaires n’est pas encore terminée. Ce n’est pas que les matériaux de cons-
truction fassent défaut, cela résulte plutôt de la réticence et des objections
manifestées par de nombreux participants à cette construction. Pour que
ce futur édifice résiste à l'épreuve du temps et aux variations du climat
international, il faut que les Etats eux-mêmes — et non la Cour dont les
matériaux de construction sont limités — assument la tâche de mener à
bien l’entreprise. Au reste, la Cour a nettement montré que l'édifice
consacrant l'interdiction totale de la menace ou de l'emploi d’armes
nucléaires est en voie de construction et qu’une bonne partie en est déjà
réalisée.

La Cour a également montré que la meilleure façon d’en finir avec les
«zones grises» du régime juridique des armes nucléaires consisterait en
un «désarmement nucléaire sous tous ses aspects, sous un contrôle inter-
national strict et efficace». Elle a conclu en conséquence que les Etats ont
l'obligation de poursuivre de bonne foi et de mener à terme des négocia-
tions conduisant 4 ce but supréme.

(Signé) Viaden S. VERESHCHETIN.

59
